IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Vincent V. Huntley,               :
                       Petitioner :
                                  :
             v.                   :           No. 1202 C.D. 2016
                                  :
Pennsylvania Department           :
of Corrections,                   :
                       Respondent :



                                       ORDER


             NOW, April 25, 2017, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge